Title: From George Washington to John Jay, 19 February 1797
From: Washington, George
To: Jay, John


                        Private
                            My dear Sir, 
                            Philadelphia 19th Feby 1797.
                        
                        Your favor of the 8th instant from Albany, was duly received; but not before
                            arrangements for many nominations (amongst which that for the Naval Office in New York was
                            one) had been made.
                        From the character of Mr Remson, I have a very good opinion of his abilities
                            and worth; but as his name was not among those which had been handed to me for this office,
                            and as there seemed to be a concurrent opinion in favour of a Mr Rogers, who has, it seems,
                            been the main spring in the business hitherto, I decided upon him with out much hesitation.
                            With very sincere regard, I am—My dear Sir Your Most Obedt and Affectionate Servt
                        
                            Go: Washington
                            
                        
                    